Citation Nr: 0102822	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  The proper initial evaluation for post hepatic cirrhosis, 
chronic active hepatitis B and C. 

2.  Entitlement to an earlier effective date for compensation 
under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1968 and from July 1970 to August 1972.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 


REMAND

In August 1988, the veteran underwent inpatient treatment 
through a VA facility.  In November 1990, the veteran filed a 
statement requesting compensation for what he characterized 
as a stomach condition resulting from the treatment he 
received in August 1988.  The veteran submitted medical 
evidence that he contracted Hepatitis B and C as a result 
blood transfusions administered in August 1988, and in March 
1998 the Board granted compensation under 38 U.S.C.A. § 1151 
for hepatitis B and C.  

Service connection for post hepatic cirrhosis of the liver 
has been in effect since August 5, 1972.  Service connection 
for that disability was established in a May 1973 rating 
decision, based on evidence in service medical records of 
treatment in service for infectious hepatitis.  That 
disability was evaluated as noncompensable at that time, and 
that evaluation remained noncompensable at the time that the 
veteran, in November 1990, filed a statement seeking 
compensation for the effects of treatment received through 
the VA.  

In April 1997, the RO, although it denied the veteran's claim 
for 38 U.S.C.A. § 1151 compensation, assigned a 30 percent 
evaluation to post hepatic cirrhosis, apparently in response 
to the claim filed by the veteran in November 1990.  The RO 
made the 30 percent evaluation effective January 18, 1994, 
apparently based upon what the RO has characterized a claim 
for an increased evaluation for post hepatic cirrhosis 
presented at that time.  The veteran perfected for appeal the 
issue of entitlement to an increased evaluation for post 
hepatic cirrhosis; however, the veteran subsequently withdrew 
that issue from appellate status.  In its March 1998 decision 
establishing entitlement to compensation under 38 U.S.C.A. 
§ 1151, the Board determined that the criteria for withdrawal 
of the veteran's substantive appeal had been met.  

In a May 1998 rating decision the RO purported to implement 
the Board's decision granting entitlement to compensation for 
chronic active hepatitis C under 38 U.S.C.A. § 1151 (the RO's 
decision does not reference hepatitis B).  The RO therein 
indicated that the veteran's entitlement to compensation 
under 38 U.S.C.A. § 1151 was evaluated together with post 
hepatic cirrhosis, service connection for which was already 
in effect, and left unchanged the disability evaluation then 
in effect for cirrhosis and the effective date of the 30 
percent evaluation previously assigned.  The RO's decision 
does not indicate the effective date of the grant of 
entitlement to compensation under 38 U.S.C.A. § 1151.  

In a July 1998 statement, the veteran took issue with the 30 
percent evaluation then in effect for post hepatic cirrhosis 
and chronic active hepatitis C.  The veteran asserted that 
his disability warranted a 100 percent evaluation.  In 
December 1998, the veteran underwent a VA examination, and in 
February 1999, the RO increased the evaluation of the 
veteran's disability to 60 percent, making the effective date 
January 18, 1994, the effective date for the previous 30 
percent evaluation.  In a statement submitted in March 1999, 
the veteran also took issue with what he characterized as the 
effective date of the award, arguing that it should be 
effective August 18, 1988, the date of admission to a VA 
hospital through which he received treatment in connection 
with which the Board granted entitlement to compensation 
under 38 U.S.C.A. § 1151.  

The RO set forth as issues, in a July 1999 Statement of the 
Case, (1) the evaluation of post hepatic cirrhosis, chronic 
active hepatitis C and (2) entitlement to an earlier 
effective date for an increased evaluation for post hepatic 
cirrhosis.  As an initial matter, the Board observes that the 
disability for which the veteran seeks a total evaluation, 
although not characterized as such in the RO's rating 
decision, includes hepatitis B.  

Also, the veteran's claim for a total evaluation for post 
hepatic cirrhosis with chronic active hepatitis B and C 
arises from an initial grant of compensation.  Therefore, it 
is not the present level of disability which is of primary 
importance.  Instead, the entire period in question must be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings must 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

As such, at issue in this case is the proper evaluation of 
the veteran's disability for the entire period of time 
beginning with the effective date of the grant of entitlement 
to compensation.  Therefore, the issue of entitlement to an 
earlier effective date for an increased evaluation is largely 
superfluous and duplicates analysis which must be addressed 
as part of the initial evaluation of the veteran's 
disability.  To the extent that the veteran is requesting 
that the grant of monetary benefits be made earlier than the 
current effective date for the grant of 38 U.S.C.A. § 1151 
compensation, the veteran is in fact challenging the 
effective date of the grant of entitlement to that 
compensation.  

Because the RO's decision does not articulate the actual 
effective date assigned for the grant of 38 U.S.C.A. § 1151 
benefits, it leaves unclear whether the veteran's challenge 
to the initial rating of his disability in actuality includes 
a challenge to the effective date of the grant of benefits 
under 38 U.S.C.A. § 1151.  It furthermore, leaves unclear the 
time period that properly is the subject of consideration.  

However, the Board observes that the date which the veteran 
asserts as the proper effective date for a total evaluation 
predates what appears to be the veteran's November 1990 claim 
by more than one year.  In the case of injuries giving rise 
to 38 U.S.C.A. § 1151 benefits, the effective date is the 
date that the injury or aggravation was suffered, if the 
claim is received within one year after that date; otherwise, 
the proper effective date is the date of the receipt of 
claim.  38 U.S.C.A. § 3.400 (i); see 38 U.S.C.A. § 5110 (c), 
(d). 

Proper analysis in this case, requires a determination as to 
the effective date of the grant of 38 U.S.C.A. § 1151 
compensation, as well as a determination concerning the 
proper evaluation(s) to be assigned to the veteran's 
disability for periods of time as of the effective date in 
question.  To the extent that the veteran's claim encompasses 
a claim for an earlier effective date for grant of 
38 U.S.C.A. § 1151 compensation, that issue, although 
separate from the proper evaluation of the veteran's 
disability, is inextricably intertwined with the latter 
issue.  The Statement of the Case, however, does not address 
the laws pertaining to assignment of an effective date for 
entitlement to 38 U.S.C.A. § 1151 compensation or whether the 
veteran is in fact seeking an earlier effective date for 
38 U.S.C.A. § 1151 compensation, and is inadequate.

In January 1999, after the veteran underwent a VA examination 
in December 1998, a physician (Dr. N.) who had treated the 
veteran for Hepatitis B and C, as well as cirrhosis of the 
liver, submitted a letter on the veteran's behalf.  That 
letter reflects that the veteran was being treated with 
various medications and that the veteran experienced 
continuing symptoms consisting of a rash and boils, as a 
result of therapy utilized to treat the veteran's 
disabilities.  The report of the December 1998 examination, 
however, does not reflect any findings concerning the 
veteran's skin.  The January 1999 letter, thus, raises the 
possibility that either the veteran's condition deteriorated 
since December 1998 or that the findings reported during the 
December 1998 VA examination were incomplete.  In either 
event a new examination is warranted. 

The Board observes that records of treatment provided by the 
author of the January 1999 letter have not been obtained.  In 
addition, a May 1993 letter reflects that the veteran 
received treatment through another private physician (Dr. 
P.).  Records of treatment provided by that physician also 
have not been obtained.  


Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that the veteran identify all 
medical care providers that have treated 
the veteran for Hepatitis and/or 
cirrhosis of the liver, as well as any 
associated medical conditions.  The RO 
should also request that the veteran 
provide release forms to obtain medical 
records from any such medical care 
providers, including Dr. N. and Dr. P., 
referred to above.  Once authorization 
from the veteran has been obtained, the 
RO should obtain all medical records 
identified.  

2.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the severity of post hepatic cirrhosis 
and chronic active hepatitis B and C.  
After reviewing the claims file, the 
examiner should identify all 
symptomatology associated with post-
hepatic cirrhosis, as well as hepatitis B 
and C.  Examination should include a 
liver function test.  The examiner should 
indicate whether there is marked liver 
damage manifest by liver function test 
and marked gastrointestinal symptoms; or 
whether there are episodes of several 
weeks duration aggregating three or more 
a year requiring rest therapy.  If 
neither are present the examiner should 
so indicate.  The examiner should also 
indicate whether there is at least 
moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression.  In addition, the examiner 
should indicate whether cirrhosis results 
in ascites requiring frequent tapping, 
and whether it results in recurrent 
hemorrhage from esophageal varices, as 
well as aggravated symptoms and impaired 
health.  If these are not present, the 
examiner should so indicate.  The 
examiner should indicate how frequently, 
if at all tapping, is required.  The 
examiner should also report the presence 
of any other symptomatology associated 
with cirrhosis and/or hepatitis, 
including, if present, any skin 
abnormalities associated with treatment 
of the veteran's condition.  Findings 
pertaining to the veteran's skin should 
include a complete description of the 
nature and extent of any lesions, as well 
as photographs.  The examiner should 
identify in the examiner's report all 
observations and medical findings 
utilized to support any conclusions.  The 
claims file must be made available to the 
examiner for review.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  The supplemental statement of 
the case must set for the effective date 
for the grant of 38 U.S.C.A. § 1151 
benefits, and the RO should adjudicate 
the issue of entitlement to an earlier 
effective date for a grant of 38 U.S.C.A. 
§ 1151 benefits.  The supplemental 
statement of the case should set forth 
complete laws and regulations pertaining 
to entitlement to an earlier effective 
date for the grant of 38 U.S.C.A. § 1151 
benefits.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




